 In the Matterof Joiix K. COLLINGS,VICTORIAF. COLLIN GS,EDITHM.RUGGLES ANDHENRYS.RUGGLES,CO-PARTNERS, D/B/ATHISTURBINISENGINEERING COIrPANY,i EMPLOYERandMARINE LOCAL B-277,INTERNATIONALBROT1-ER1-1oODOFELECTRICALWORKERS, AFL,PETrPIONERCase No. 2-I?-6690.-Decided April 3,194V111r.L. L. Ralleisen,of New York City, for the Employer.Mr. Peter Sh,arkei,,of \ew York City, for the Petitioner.Mr. Emil Oxfeld,of Newark, N. J., for the IUMSWA.Mr. Emil C. Farkas,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at NewYork City, on November 12, 1946, before Bertram Diamond, hear-ing officer.At the hearing the Employer and the IUMSWA movedto dismiss the petition on various grounds.The hearing officerreferred this motion to the Board.For reasons hereinafter statedthemotion is hereby denied.The hearing officer's rulings madeat the hearing are free from prejudicial error.Upon the entire record in the case, the National Labor RelationsBoard makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE, EMPLOYERJohn K. Collings, Victoria F. Collings, Edith M. Ruggles andIZ,Henry S. Ruggles are co-partners doing business as The TurbineEngineering Company.The Employer has its principal office andplace of business in Hoboken, New Jersey, where it is engaged inthe business of repairing old ships and installing equipment on newvessels.Duruig the past year the Employer's purchases of materialsand equipment exceeded $100,000 In value, approximately 25 percentof which represented shipments from points outside the State ofNew Jersey.Diirilig the same period the Employer received in'The name of the Employer appeais as amended at the hearing73 N L R B, No 28163 164DECISIONSOF NATIONALLABOR RELATIONS BOARDexcess of $500,000 from private concerns for repair work and otherservices on ships plying in interstate and foreign commerce; it alsoperformed approximately $500,000 worth of repairs and installa-tions on ships owned by the United States Maritime Commission.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDThe Petitioner, affiliated with the American Federation of Labor,herein called the IBEW, is a labor organization, claiming to representemployees of the Employer.Industrial Union of Marine and Shipbuilding Workers of America,Local No. 15, affiliated with the Congress of Industrial Organizations,herein called the IUMSWA, is a labor organization, claiming torepresent employees of the Employer.III.THE QUESTION CONCERNING REPRESENTATIONOn June 6, 1946, the Petitioner filed its petition herein and notifiedthe Employer, by letter, that it represented a majority of the em-ployees in the Employer's electrical department and requested recog-nition as their collective bargaining representative.The Employerfailed to reply to the Petitioner's letter of June 6, 1946.At the hear-ing, however, the Employer moved to dismiss the petition on thegrounds (1) that its existing contract with the IUMSWA is a bar toa current determination of representatives, and (2) that the limitationin the riders to the Appropriations Acts of 1945 and 1946 precludesthe Board from exercising jurisdiction in this proceeding.On April 26, 1945, the Employer and the IUMSWA executed acollective bargaining agreement covering the Employer's productionand maintenance employees.The contract provided for an initialperiod ending June 2, 1946, and for its automatic renewal for annualperiods thereafter, in the absence of written notice of a desire to,change the contract, given by either party to the other at least 30 daysprior to June 23 of any year. It provided further for the reopeningof the contract with respect to wages, during its term, upon 30 days'written notice given by the party seeking the modification.In January 1946, after the required notice to reopen had been givenunder the contract, the Employer and the IUMSWA entered intonegotiations concerning wage modifications.During the course ofthese negotiations, the parties conferred on matters outside the scopeof the wage reopening clause with a view to executing a new contract,the parties apparently agreeing to an extension of the 1945 contractpending the completion of these negotiations.Thereafter, on August8, 1946, the Employer and the IUMSWA executed a collective bargain- THE TURBINE ENGINEERING COMPANY165ing agreement for a period ending June 23, 1947. The new contractmade changes in the method of determining overtime, contained newclauses concerning vacation pay, seniority, and arbitration, but madeno provision for wage modifications.As noted above, the Employer contends that this latter contract isa bar to a current determination of representatives.Our precedentsare, however, clear that a petition filed before the execution of a col-lective bargaining agreement prevents that instrument from servingas a bar.2Accordingly, inasmuch as the Petitioner made its claim forrepresentation and filed its petition before the execution of the August8, 1946, contract, we find that the agreement cannot prevent an electionat this time.As to the further ground that the limitation in the ridersto the Appropriations Acts of 1945 and 1946 precludes the Board fromexercising jurisdiction in this proceeding, we find this contention to bewithout merit since the limitation applies to complaint cases and notto representation cases.We, therefore, find that a question affecting commerce has arisenconcerning the representation of employees of the Employer, withinthe meaning of Section 9 (c) and Section 2 (6) and (7) of the Act.Iv. Ti [E APPROPRIATE UNIT;TI[E DETERMINATION OF REPRESENTATIVESThe Petitioner seeks a unit composed of all employees in the Em-ployer's electrical department.The Employer and the IUMSWAcontend, however, that the unit sought is inappropriate in that theemployees whom the Petitioner desires to represent are already in-cluded in the unit of production and maintenance employees currentlycovered by contract and represented by the IUMSWA.The Employer is engaged in the business of repairing and installingequipment on new and old ships. It does not have a shipyard, as thatterns is generally understood in the shipbuilding industry, but operatesa plant where it receives and services motors, machines, mechanicalapparatus such as gears and shafting, and other maintenance andoperating equipment. In addition it manufactures and fabricatesspecial housings, decks and refrigeration equipment for installation onships.In the course of its operations the Employer employs between100 and 125 persons, some of whom are employed at its plant whileothers work on the ships tied up at piers or in other companies' dry-docks or shipyards.Among the Employer's workers are garagemechanics, boilernnakers, burners, carpenters and joiners, shippers andcaulkers,machinists, pipe fitters, plumbers, riggers, ship fitters,welders, electricians, and certain other specialists needed for specialcontract work from time to time.2Matter ofSte. GenevieveLime i Quarry Company,70 N. L. R. B 1259 ;hfatter of FifthAve.ShoeCorporation,69 N. L.R. B. 400. 166DECISIONS Or NATIONAL LABOR RELATIONS BOARDWith respect to the bargaining history affecting the Employer'soperations, the record discloses the following . On March 23, 1943, asthe result of a consent election, the United Association of JourneymenPlumbers, Steamfitters and Helpers, Local 274B, AFL, herein calledthe Association, became the bargaining representative of the Employ-er's production and maintenance employees. Thereupon the Employerand the Association executed a collective bargaining agreement cov-ering the period from February 3, 1944, to December 31, 1944.OnJanuary 6, 1945, a consent election held in virtually the same unit waswon by the IUMSWA, and on April 26, 1945, the Employer and theIUMSWA entered into a collective bargaining contract for a periodexpiring June 23, 1946.The contract contained a maintenance-of-membership clause permitting withdrawals within 15 clays after theexecution date, and authorized the Employer to check off union cluesupon written consent of the employees iiivolved. In January 1946,the,Employer and the IUMSWA entered into negotiations concern-ing wages, as a result of which a general wage increase of is centsan hour was granted, effective April 1, 1946.In connection with the Employer's electricians, with whom we aresolely concerned herein, the record reveals that before February 15,1945, the Employer had no electrical department, as such, and thatmost of its electrical work was performed by independent contractors.On February 15, 1945, subsequent to the second consent election, theEmployer established an electrical department to which it transferred1 or 2 electricians, whom it had always employed.By March 15,1945,this department expanded to approximately 15 electricians and helpersand by April 26, 1945, when the contract with the IUMSWA wasexecuted, approxnuately 30 electricians were employed in that depart-ment.With the termination of the war, however, the Employer'selectrical department was reduced until it reached its present size of4 electricians.,The Board, in deciding whether or not to conduct a self-deterinina-tion election for a craft group, when there exists a history of collectivebargaining on a broader basis, is confronted with the necessity ofbalancing two opposing interests.On the one hand, stability andcertainty in labor relations are furthered by adherence to existingbargaining patterns, on the other hand, the cohesiveness and specialinterest of a true craft group often indicate the appropriateness ofgroups limited to members of a particular craft.We have pointedout in this connection that, "of necessity no hard and fast rule can belaid down in advance as an absolute guide to determining when oneO The a ecotd shows that beginning in 1 one 1945 dues were checked off for seven membersof the electrical depaitment, and for five other electricians beginning March 1946Forthe pay-roll period ending November 10, 1946, there were two electricians and two elec-trician helpers, of whom one was having dues checked off under the IUDISWA contract. THE TURBINE ENGINEERING COMPANY167and whenthe other of these policy considerations should prevail.Each case must bedecidedon the basis of its own facts." 4While the record herein discloses that the electricians have sharedin the 18 cents an hour wage increase and in other benefits of collectivebargaining as part of the existing production and maintenance unit,and have functioned successfully as part of that unit, it is clear that theelectricians herein represent a true craft in which apprenticeshiptraining is an essential prerequisite to acquiring a journeyman status;that they work, for the most part, on the installation of electrical equip-ment and have a separate space set aside for their tools and supplies;and that, in at least two instances,in large shipyards in the generalarea of the Employer's plant, electricians bargain collectively as a craftgroup.It is evident that, in the absence of any collective bargaininghistory, the unit requested by the electricianswouldbe found appropri-ate as a matter of coursesAlthough we have here the circumstancesthat collective bargaining on a more comprehensive basis has existedfor some time,that bargaining is not predicated on any prior Boarddeterminations.We are of the opinion,in the light of the foregoing,that the bargaining history is not sufficient, in itself,to deny theemployees in this craft group the opportunity of deciding-whether theydesire either to continue to be represented as part of the existingproduction and maintenance unit or to bargain as a separate unit; andthis is particularly true in view of theaddedfact that these employeeshave not previously had an opportunity to vote on this issue.Upon the basis of the foregoing facts,we believe that the electriciansand their helpers should be given an opportunity,at this time, of indi-cating whether they desire to be represented in a craft unit or as partof the existing production and maintenance unit.We shall,therefore,make no final unit determniation at this time, but shall be guided bythe desires of the employees as expressed in the election directed here-inafter. If at such election the employees of the voting group set forthbelow select the Petitioner they will be taken to have indicated theirdesire to constitute a separate unit for the purposes of collective bar-gaining,but if, at such election,they select the IUDISWA they willbe taken to have indicated their desire to be bargained for as part ofthe existing unit of production and maintenance employees.Accordingly,we shall direct an election by secret ballot among allelectricians and electrician helpers in the Employer's electricaldepart-ment,excluding all supervisory employees with authority to hire, pro-mote, discharge,discipline,or otherwise effect changes in the statushMatter of Inteinational Minerals and Chemical Corporation (Potash Die swn), 71N L R B 878Matter of National Silver Company.71 N L It B 594 ,Matterof Ames scanCyanamidChemical Corpoatror,62 N L R B 925,illatter of RemingtonRand,Inc, PropellerDivision,62 N L. R B 1419 168DECISIONSOF NATIONALLABOR RELATIONS BOARDof employees, or effectively recommend such action, subject to the limi-tations and additions set forth in the Direction.DIRECTION OF ELECTION 6As part of the investigation to ascertain representatives for the pur-poses of collective bargaining with John K. Collings, Victoria F. Col-lings,Edith M. Ruggles and Henry S. Ruggles, co-partners, d/b/aThe Turbine Engineering Company, Hoboken, New Jersey, an elec-tion by secret ballot shall be conducted as early as possible, but notlater than thirty (30) days from the date of this Direction, under thedirection and supervision of the Regional Director for the SecondRegion, acting in this matter as agent for the National Labor Rela-tions Board, and subject to Sections 203.55 and 203.56, of NationalLabor Relations Board Rules and Regulations-Series 4, among theemployees in the voting group found appropriate in Section IV, above,who were employed during the pay-roll period immediately precedingthe date of this Direction, including employees who did-not work dur-ing said pay-roll period because they were ill or on vacation or tem-porarily laid, off, and including employees in the armed forces of theUnited States who present themselves in person at the polls, but ex-cluding those employees who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date of theelection, to determine whether they desire to be represented by MarineLocal B-277, International Brotherhood of Electrical Workers, AFL,'or by Industrial Union of Marine and Shipbuilding Workers of Amer-ica, Local No. 15, CIO, for the purposes of collective bargaining, or byneither.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Direction of Election.6 Any participantin the election herein may, upon its prompt request to, and approvalthereofby, theRegionalDirector, have itsname removed from the ballot4Therequest of the Petitioner to be designated on the ballot as International Brother-hood of Electrical Workers,Local 3,AFL, ishereby referred to the Regional Director.